DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Claim 1 recites “A is selected from the group … a phosphoroso-containing groups”. It is unclear what the claim term “phosphoroso” means. It appears that the original disclosure including the instant specification does not provide definition of the “phosphoroso” group and it does not appear that it is a general term of art. The Examiner interprets the “phosphoroso” group as the group containing a “–P=O” moiety, as evidenced by the following example compound, 1-bromo-4-phosphorosobenzene (a copy of chemical search report using the STNext is attached in this Office Action)

    PNG
    media_image1.png
    114
    569
    media_image1.png
    Greyscale


Election/Restrictions
Applicant’s election without traverse of Group (A), a compound having a chemical structure according to Formula (I) of claim 1, wherein A is selected from the group consisting of a nitrogen-containing heterocyclic group, a cyano-containing group, a benzophenone-based group, a heteroaromatic ketone-based group, a sulfone-based group, and combinations thereof, in the reply filed on 04/26/2022 is acknowledged. 
Claims 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant claims a list of Markush groups as the substituent D of Formula (I). For some of the Markush groups, Applicant recites “its derivative groups”. It appears neither any of claims nor the specification provides the definition of the derivative group. 
It is known in the art that a derivative is a compound that is formed from a similar compound, as evidenced by Chemeurope.com (a copy of screen shot of the relevant web page is attached to this Office Action, web page address = https://www.chemeurope.com/en/encyclopedia/Derivative_%28chemistry%29.html#:~:text=In%20chemistry%2C%20a%20derivative%20is,is%20common%20in%20organic%20chemistry) evidences a definition of a derivative to recite “in chemistry, a derivative is a compound that is formed from a similar compound …”; however, it is unclear how similar compound can be the derivatives of a compound. It is unclear what kind of structural limitation is required to be the derivative groups of a claimed structure.
For the purpose of prosecution, the Examiner interprets the derivative groups of a Markush group to mean any group comprising the Markush group. For example, the instant claim limitation “a substituted or unsubstituted C12-C40 carbazolyl and its derivative groups” means “a substituted or unsubstituted C12-C40 carbazolyl and any group comprising the substituted or unsubstituted C12-C40 carbazolyl group.”
Regarding claims 2-20, claims 2-20 are rejected due to the dependency from claim 1.

Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, Applicant claims formulas wherein subscript m, n, and p determines the number of U1, U2, and U3 groups, respectively, and can be each independently an integer of 0 to 3. 

    PNG
    media_image2.png
    166
    228
    media_image2.png
    Greyscale


Each of the U1 and U2 groups is a substituent of the phenyl ring wherein there are up to five carbon atoms to be bonded to the U1 or U2 group because one of the six carbon atoms is designated for bonding to the nitrogen atom. While there are five carbon atoms to be bonded the U1 or U2 group, the maximum number of n and m are each 3. It is unclear what the remaining two carbon atoms are required to be bonded, rendering this claim indefinite.
In addition, the U3 group is a substituent of the phenyl ring wherein there are up to four carbon atoms to be bonded to the U3 group because one of the five carbon atoms is designated for “#”. While there are four carbon atoms to be bonded the U3 groups, the maximum number of p is 3. It is unclear what the remaining carbon atom is required to be bonded, rendering this claim indefinite.
For the purpose of prosecution, the Examiner interprets the limitation to mean “n and m are each an integer independently selected from 0, 1, 2, 3, 4, or 5, and p is an integer independently selected from 0, 1, 2, 3, or 4.”
Regarding claim 4, claim 4 is rejected due to the dependency from claim 3.

Claims 3-6, 8-11, and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3, 5-6, 8-11, and 13-14, Applicant claims the formulas used as A or D of Formula (I) of claim 1, wherein the formulas comprises two or more “#”. The following structures are a few limited examples. It is noted that they are not the exhaustive list of structures having two or more “#”.

    PNG
    media_image3.png
    136
    226
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    96
    160
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    106
    196
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    105
    185
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    87
    105
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    152
    145
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    121
    90
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    116
    174
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    68
    86
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    106
    107
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    154
    127
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    93
    103
    media_image14.png
    Greyscale
 
    PNG
    media_image15.png
    103
    181
    media_image15.png
    Greyscale
 
    PNG
    media_image16.png
    67
    98
    media_image16.png
    Greyscale
 
    PNG
    media_image17.png
    92
    172
    media_image17.png
    Greyscale
, wherein # indicates a bonding position.
The structures include two or more “#” in the structure. Each of structure represent A or D and is supposed to make a single covalent bond to one of the L1, L2, or adamantane core of Formula (I). 
It is unclear how multiple “#” make a single bond to one of the L1, L2, or adamantane core of Formula (I). Even if one of # is bonded to one of the L1, L2, or adamantane core of Formula (I), it is unclear what the limitation of the remaining “#” because the position has an unbound radical carbon or nitrogen atom.
For the purpose of prosecution, the Examiner interprets the limitation to mean that one of multiple “#” is bonded to one of L1, L2, or adamantane core of Formula (I) as required in the claims, and the remaining “#” is terminated by any atom.
Regarding claim 4, claim 4 is rejected due to the dependency from claim 3.

Claims 3-8 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3, 5, 7, and 13-14, Applicant claims Formula (I) wherein the subscripts m, n, p, and q control D, A, L1, and L2, respectively.
Claim 3 claims m, n, and p which control the formulas of claim 3 each of which is different from the Formula (I) of claim 1. It is unclear whether the limitation of m, n, and p of claim 3 is same as the limitation of m, n, and p of claim 1, rendering this claim indefinite. For example, claim 1 claims m to be 1, 2, or 3, but claim 3 claims m to be 0, 1, 2, or 3. It is unclear m is required to be an integer of 1, 2, or 3, or an integer of 0, 1, 2, or 3.  
For the purpose of prosecution, the Examiner interprets the limitation of m, n, and p of claim 3 is separate and independent from the m, n, and p of claim 1. (Changing each of the subscripts of dependent claim to the other latter may help).
Similarly, claims 5, 7, 13, and 14 are indefinite because the subscripts m, n, p, and q are used in claims 5, 7, 13, and 14.
For the purpose of prosecution, the Examiner interprets the limitation of m, n, p, and q of claims 5, 7, and 13-14 is separate and independent from the m, n, p, and q of claim 1. (Changing each of the subscripts of dependent claim to the other latter may help).
Regarding claims 4, 6, and 8, claims 4, 6, and 8 are rejected due to the dependency from claim 3.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, Applicant claims the following formula.

    PNG
    media_image18.png
    124
    192
    media_image18.png
    Greyscale

The nitrogen atom marked by an arrow in the figure above has only two covalent bonds with neighboring carbon atoms. The nitrogen atom of carbazole at the neutral state has three covalent bonds. It is unclear what the remaining covalent is required to bond with, rendering this claim indefinite.
For the purpose of prosecution, the Examiner interprets the limitation to mean that any atom can be bonded to the marked nitrogen atom.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 9, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (WO 2010/107244 A2, hereafter Kim).
Regarding claims 1-2, 9, and 13-14, Kim discloses  a compound (the Compound TA-1, wherein Ar1 is phenyl and Ar2 is H90 in [036], [079], [177] and Table 1, hereafter Compound TA1-Ph-H90), as shown below.

    PNG
    media_image19.png
    319
    511
    media_image19.png
    Greyscale

The Compound TA1-Ph-H90 of Kim has identical structure as Formula (I) of claim 1, wherein p and q are each 0; D is a substituted or unsubstituted C12-C40 carbazolyl and its derivative groups (N-phenyl-benzoindolocarbazole); and A is a nitrogen-containing heterocyclic group (diphenyltriazine), meeting all the limitations of claims 1-2 and 9. 
L1 and L2 do not occur in the Compound TA1-Ph-H90 of Kim, because p and q are each 0. Neither claim 1 nor claims 13-14 require either of p and q to be present. That is, when p and q are selected 0, L1 and L2 are not present. The limitation of claims 13-14 met in the case that L1 and L2 are not present. Therefore, the Compound TA1-Ph-H90 of Kim also read on all the limitations of claims 13-14.

Claims 1-3, 9, and 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsin et al. (US 2019/0140188 A1, hereafter Hsin).
Regarding claims 1-3, 9, and 13-14, Hsin discloses  a compound (Formula (III) in [053]) used as the host material of the light-emitting layer of an organic light emitting device ([057]-[058], Fig. 1).

    PNG
    media_image20.png
    372
    603
    media_image20.png
    Greyscale

Hsin exemplifies a specific compound Formula (V) ([056]).
The Formula (V) of Hsin has identical structure as Applicant’s Formula (I) of claim 1, wherein p and q are each 0; D is a substituted or unsubstituted C12-C40 diphenylamino group; and A is a nitrogen-containing heterocyclic group (pyrimidine), meeting all the limitations of claims 1-3 and 9. 
L1 and L2 do not occur in the Formula (V) of Hsin, because p and q are each 0. Neither claim 1 nor claims 13-14 require either of p and q to be present. That is, when p and q are selected 0, L1 and L2 are not present. The limitation of claims 13-14 met in the case that L1 and L2 are not present. Therefore, the Formula (V) of Hsin reads on all the limitations of claims 13-14.

Claims 1-4 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aspuru-Guzik et al. (WO 2017/205425, hereafter Aspuru-Guzik).
Regarding claims 1-4 and 13-14, Aspuru-Guzik discloses a compound ([079], hereafter Compound P79-2).

    PNG
    media_image21.png
    205
    389
    media_image21.png
    Greyscale

The Compound P79-2 of Aspuru-Guzik has identical structure as Applicant’s Formula (I) of claim 1, wherein p and q are each 0; D is a substituted or unsubstituted C12-C40 diphenylamino group; and A is a nitrogen-containing heterocyclic group (naphthyridine), meeting all the limitations of claims 1-4. 
L1 and L2 do not occur in the Compound P79-2 of Aspuru-Guzik, because p and q are each 0. Neither claim 1 nor claims 13-14 require either of p and q to be present. That is, when p and q are selected 0, L1 and L2 are not present. The limitation of claims 13-14 met in the case that L1 and L2 are not present. Therefore, the Compound P79-2 of Aspuru-Guzik reads on all the limitations of claims 13-14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2010/107244 A2).
Regarding claims 5-6, the Compound TA1-Ph-H90 of Kim reads on all the features of claim 1 as outlined above.
The N-phenyl-benzoindolocarbazole unit of the Compound TA1-Ph-H90 of Kim does not read on the limitations of claims 5-6; however, the general structure of the compounds of Kim represented by Chemical Formulas 1-5 of Kim ([012]-[030]) encompasses other fused ring structures including benzofurocarbazole (TC-1 in [065]) at the position of the N-phenyl-benzoindolocarbazole unit. Kim further exemplifies H90 ([067] and [079]) at the position of Ar1 of the benzofurocarbazole compound of Kim (TC-1).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound TA1-Ph-H90 of Kim by substituting the N-phenyl benzoindolocarbazole unit (TA1 in [036]) with a benzofurocarbazole unit (TC1 in [065]), as taught by Kim.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both TA1 and TC1 are the backbone structures disclosed by Kim (Chemical Formulas 1-5 in [013]-[030]). The substitution of TA1 with TC1 would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of TC1 would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light-emitting device.
The resultant compound has the following structure.

    PNG
    media_image22.png
    298
    525
    media_image22.png
    Greyscale


The Modified compound of Kim has identical structure as Formula (I) of claim 1, wherein p and q are each 0; D is a substituted or unsubstituted C12-C40 carbazolyl and its derivative groups (benzofurocarbazole); and A is a nitrogen-containing heterocyclic group (diphenyltriazine) read on all the limitations of claims 5-6 (Note that the Modified compound of Kim also reads on all the limitations of claims 1-2, 9, and 13-14).

Claims 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2010/107244 A2) in view of Pang et al. (A full-color, low-power, wearable display for mobile applications, SPIE, 03/29/2012, hereafter Pang) as evidenced by the Merriam-Webster dictionary (https://www.merriam-webster.com/dictionary/apparatus; the webpage screen shot is attached to this office action).
Regarding claims 16 and 19-20, the Compound TA1-Ph-H90 of Kim reads on all the features of claim 1 as outlined above.
Kim discloses an organic light-emitting device (Example 11 in [201]) comprising an anode (ITO), a hole injection layer (2-TNATA), a light emitting layer (Compound TA4-H4-H4 as a host and Ir(ppy)3 as a guest), an electron injection layer (Liq), and a cathode.
Kim does not disclose a specific organic light-emitting device wherein the host material of the light-emitting layer comprises the Compound TA1-Ph-H90 of Kim; however, Kim does teach that the compounds of Kim can be used as the host material of an organic light-emitting device (“OLED” in [085]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device of Kim (Example 11) by substituting the host material TA4-H4-H4 of the light-emitting layer with the Compound TA1-Ph-H90 of Kim, as taught by Kim.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Substitution of compound TA4-H4-H4 with the Compound TA1-Ph-H90 of Kim would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of the Compound TA1-Ph-H90 of Kim as the host material of the organic light-emitting device of Kim would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light-emitting device.
The modification provides the Modified organic light-emitting device of Kim comprising an anode (ITO), a hole injection layer (2-TNATA), a light emitting layer (Compound TA1-Ph-H90 of Kim as a host and Ir(ppy)3 as a guest), an electron injection layer (Liq), and a cathode.
Kim does not disclose a specific display panel comprising the Modified organic light-emitting device of Kim.
Pang discloses a display panel (“flexible PHOLED display” in the 2nd paragraph of page 3, Fig. 4, and Table 1) comprising an organic light-emitting device (“OLED” in Fig. 3).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Modified organic light-emitting device of Kim by incorporating the device into the display panel of Pang, as taught by Pang.
The motivation of doing so would have been to make a flexible active matrix OLED display panel.
Furthermore, the modification would have been a combination of prior art elements according to known material and method to achieve predictable results. See MPEP 2143(I)(A). Additionally, the substitution of the organic light-emitting device of the flexible display panel would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make a display panel.
The modification provides a display panel of Kim as modified by Pang comprising the Modified organic light-emitting device of Kim, wherein the Modified organic light-emitting device of Kim comprises an anode (ITO), a hole injection layer (2-TNATA), a light emitting layer (Compound TA1-Ph-H90 of Kim as a host and Ir(ppy)3 as a guest), an electron injection layer (Liq), and a cathode, meeting all the limitations of claims 16 and 19.
In claim 20, Applicant claims an apparatus. The definition of an apparatus is “a set of materials or equipment designed for a particular use” as evidenced by the Merriam-Webster dictionary.
The display panel of Kim as modified by Pang is equated with a display apparatus, because 1) the display panel is capable of displaying images, and 2) the display panel comprises a set of materials or equipment designed for a particular use (displaying images), meeting all the limitations of claim 20.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2010/107244 A2) in view of Pang et al. (A full-color, low-power, wearable display for mobile applications, SPIE, 03/29/2012) as applied to claim 16 above, further in view of Fukagawa et al. (“Highly Efficient and Stable Phosphorescent Organic Light-Emitting Diodes Utilizing Reverse Intersystem Crossing of the Host Material”, Adv. Optical Mater. 2014, vol. 2, page 1070-1075, hereafter Fukagawa). 
Regarding claims 17, the Display panel of Kim as modified by Pang reads on all the features of claim 16 as outlined above.
The Display panel of Kim as modified by Pang comprises the Modified organic light-emitting device of Kim, wherein the Modified organic light-emitting device of Kim comprises an anode (ITO), a hole injection layer (2-TNATA), a light emitting layer (Compound TA1-Ph-H90 of Kim as a host and Ir(ppy)3 as a guest), an electron injection layer (Liq), and a cathode.
The display panel, wherein the light-emitting layer emits a green light; however, Kim does teach that the organic light emitting device of Kim comprises a phosphorescent dopant ([081]) which can be a d-transition metal complex ([083]). 
Fukagawa discloses a phosphorescent dopant, FIrpic of a phosphorescent organic light-emitting device (PHOLED in Abstract, Fig. 4a).
Fukagawa teaches that the FIrpic is a blue phosphorescent dopant whose emission wavelength is around 470 nm (Fig. 4c).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Display panel of Kim as modified by Pang by substituting the phosphorescent emitter Ir(ppy)3 with FIrpic, as taught by Kim and Fukagawa.
The motivation of doing so would have been to make a blue light emitting display panel, based on the teaching of Fukagawa.
Furthermore, the modification would have been a combination of prior art elements according to known material and method to achieve predictable results. See MPEP 2143(I)(A). Additionally, Kim teaches a d-transition metal phosphorescent complex can be used as the light emitting dopant of the device of Kim. The substitution of the phosphorescent dopant would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make a blue light emitting display panel.
The modification provides a display panel of Kim as modified by Pang and Fukagawa comprising the organic light-emitting device of Kim as modified by Fukagawa, wherein the organic light-emitting device comprises an anode (ITO), a hole injection layer (2-TNATA), a light emitting layer (Compound TA1-Ph-H90 of Kim as a host and FIrpic as a guest), an electron injection layer (Liq), and a cathode, meeting all the limitations of claim 17.

Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hsin et al. (US 2019/0140188 A1).
Regarding claim 4, the Formula (V) of Hsin reads on all the features of claims 1-3, 9, 13-14 as outlined above. 
The arylamine structure of the Formula (V) of Hsin is similar as the claimed compound 
    PNG
    media_image23.png
    96
    175
    media_image23.png
    Greyscale
 of the instant claim 4. The only difference is that the claimed compound has ethyl and isopropyl groups substituted to the para-position of each of the phenyl rings; instead, the Formula (V) of Hsin has a methyl group is substituted at the corresponding positions. However, Hsin discloses a general Formula (I) of Hsin ([009]-[018]) which encompasses Formula (V) of Hsin. Hsin teaches that R1-R4 of Formula (I) can be -NR5R6 ([011]; Note the term “-N 5R6” in [011] should be typographical error and should be “-NR5R6” based on the formula (iii) and (iv) in [026] and [034]), wherein R5 and R6 can be a substituted or unsubstituted C6-C30 aryl group ([012]), and the substituent of the substituted C6-C30 aryl group can be methyl, ethyl, or i-propyl ([018]).
Therefore, methyl, ethyl, and isopropyl are obvious variant as the substituent of the phenyl ring at the position R5 or R6 of -NR5R6 which is the substituent at any of positions R1-R4 of Formula (I) of Hsin.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Formula (V) of Hsin by substituting one of the methyl group with an ethyl group and the other methyl group with isopropyl group, as taught by Hsin.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Methyl, ethyl, isopropyl are alternative options as the substituent of the phenyl ring of NR5R6 of Formula (I) of Hsin. The substitution of methyl with ethyl and the substitution of methyl with isopropyl would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). There are finite number of exemplified groups which can be substituent of R5 or R6 of NR5R6 of Formula (I) of Hsin. Each selection of ethyl and selection of isopropyl would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light-emitting device.
The modification provides Modified Formula (V) of Hsin wherein the compound has identical structure as Formula (V) of Hsin except that each of two methyl groups of the compound are replaced by ethyl and isopropyl, which has identical structure as the second claimed structure of the instant claim 4, meeting all the limitations of claim 4.

Claims 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsin et al. (US 2019/0140188 A1) in view of Pang et al. (A full-color, low-power, wearable display for mobile applications, SPIE, 03/29/2012) as evidenced by the Merriam-Webster dictionary (https://www.merriam-webster.com/dictionary/apparatus; the webpage screen shot is attached to this office action).
Regarding claims 16-17 and 19-20, the Formula (V) of Hsin reads on all the features of claims 1 as outlined above.
Hsin discloses an organic light-emitting device (Fig. 1, [058]) comprising an anode (200), a hole injection layer (300), a light emitting layer (500) comprising formula (V), an electron injection layer (700), and a cathode (800).
Hsin does not disclose a specific organic light-emitting device comprising a light emitting layer comprising both the host material of formula (V) of Hsin and a guest material; however, Hsin does teach that the light emitting layer of the organic light emitting device of Hsin can comprise at least one complex compound which can be a d-transition metal complex ([063]).
Fukagawa discloses a d-transition metal complex FIrpic which is used as the guest material of the light emitting layer of an organic light emitting device (PHOLED in Abstract, Fig. 4a).
Fukagawa teaches that the FIrpic is a blue phosphorescent dopant whose emission wavelength is around 470 nm (Fig. 4c).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting device of Hsin by incorporating FIrpic into the light emitting layer of the device, as taught by Hsin and Fukagawa.
The motivation of doing so would have been to make a blue light emitting device, based on the teaching of Fukagawa.
Furthermore, the modification would have been a combination of prior art elements according to known material and method to achieve predictable results. See MPEP 2143(I)(A). Additionally, Hsin teaches a d-transition metal complex can be used as the light emitting dopant of the device of Hsin. The substitution the light emitting dopants would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic light emitting device.
The modification provides the Organic light emitting device of Hsin as modified by Fukagawa comprising an anode, a hole injection layer, a blue light emitting layer (formula (V) of Hsin as a host and FIrpic as a guest), an electron injection layer, and a cathode, wherein the FIrpic is a blue emitter (whose emission wavelength is around 470 nm in Fig. 4c).
Hsin as Fukagawa does not disclose a specific display panel comprising the Organic light-emitting device of Hsin as modified by Fukagawa; however, Hsin does teach an organic light emitting device can be used for display devices ([002])
Pang discloses a display panel (“flexible PHOLED display” in the 2nd paragraph of page 3, Fig. 4, and Table 1) comprising an organic light-emitting device (“OLED” in Fig. 3).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device of Hsin as modified by Fukagawa by incorporating the device into the display panel of Pang, as taught by Hsin and Pang.
The motivation of doing so would have been to make a flexible active matrix OLED display panel.
Furthermore, the modification would have been a combination of prior art elements according to known material and method to achieve predictable results. See MPEP 2143(I)(A). Additionally, the substitution of the organic light-emitting devices in the flexible display panel would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make a display panel.
The modification provides a display panel of Hsin as modified by Fukagawa and Pang comprising the organic light-emitting device of Hsin as modified by Fukagawa, wherein the organic light-emitting device of Hsin as modified by Fukagawa comprising an anode, a hole injection layer, a blue light emitting layer (formula (V) of Hsin as a host and FIrpic as a guest), an electron injection layer, and a cathode, meeting all the limitations of claims 16-17 and 19.
In claim 20, Applicant claims an apparatus. The definition of an apparatus is “a set of materials or equipment designed for a particular use” as evidenced by the Merriam-Webster dictionary.
The display panel of Hsin as modified by Fukagawa and Pang is equated with a display apparatus, because 1) the display panel is capable of displaying images, and 2) the display panel comprises a set of materials or equipment designed for a particular use (displaying images), meeting all the limitations of claim 20.

Claims 5-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Aspuru-Guzik et al. (WO 2017/205425 A1, hereafter Aspuru-Guzik).
Regarding claims 5-10 and 15, the Compound P79-2 of Aspuru-Guzik reads on all the features of claims 1-4 and 13-14 as outlined above.
Aspuru-Guzik discloses the genus structure of the Compound P79-2, wherein the genus structure is represented by Formula I; A-B-D ([007]), wherein D can be a monocyclic or fused polycyclic aryl or heteroaryl having 5-20 atoms, optionally substituted with one or more substituents, A can be a monocyclic or fused polycyclic aryl or heteroaryl having 5-20 atoms, optionally substituted with one or more substituents, and B can be a saturated monocyclic or polycyclic moiety that may be carbocyclic or heterocyclic which is optionally substituted with one to four substituents ([007]).
Aspuru-Guzik exemplifies adamantane group as B ([057]) and the substitution positions with respect to the adamantane moiety ([058]).

    PNG
    media_image24.png
    84
    127
    media_image24.png
    Greyscale

Aspuru-Guzik exemplifies the following structure as D ([065]).

    PNG
    media_image25.png
    122
    464
    media_image25.png
    Greyscale

Aspuru-Guzik exemplifies the following structure as A ([068]).

    PNG
    media_image26.png
    178
    414
    media_image26.png
    Greyscale

Aspuru-Guzik exemplifies the following compound ([079], hereafter Compound P79-2).

    PNG
    media_image21.png
    205
    389
    media_image21.png
    Greyscale


The diphenylamine group of Compound P79-2 of Aspuru-Guzik does not read on the limitation of claim 5; however, Aspuru-Guzik does teach that carbazole can be an alternative unit D of the general formula A-B-D of Aspuru-Guzik ([065]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound P79-2 of Aspuru-Guzik by substituting one of the diphenylamine group with a carbazole group, as taught by Aspuru-Guzik.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The diphenylamine and the carbazole groups are alternative options as D of the compounds of Aspuru-Guzik. The substitution of diphenylamine with carbazole would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). There are finite number of examples for the structure D in the disclosure of Aspuru-Guzik ([065]). The selection of carbazole would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light-emitting device.
The modification provides the Modified Compound of Aspuru-Guzik (1) (shown below), meeting all the limitations of claims 5-6.

    PNG
    media_image27.png
    198
    416
    media_image27.png
    Greyscale


The diphenylamine group of Compound P79-2 of Aspuru-Guzik does not read on the limitation of claim 7; however, Aspuru-Guzik does teach that acridine can be an alternative unit D of the general formula A-B-D of Aspuru-Guzik ([065]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound P79-2 of Aspuru-Guzik by substituting one of the diphenylamine group with a carbazole group, as taught by Aspuru-Guzik.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The diphenylamine and the acridine groups are alternative options as D of the compounds of Aspuru-Guzik. The substitution of diphenylamine with acridine would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). There are finite number of examples for the structure D in the disclosure of Aspuru-Guzik ([065]). The selection of acridine would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light-emitting device.
The modification provides the Modified Compound of Aspuru-Guzik (2) (shown below), meeting all the limitations of claims 7-8.

    PNG
    media_image28.png
    204
    448
    media_image28.png
    Greyscale

The diphenylamine and the naphthyridine groups of Compound P79-2 of Aspuru-Guzik does not read on the limitation of claim 13; however, Aspuru-Guzik does teach that carbazole can be an alternative unit D ([065]) and diphenyltriazine can be an alternative unit A of the general formula A-B-D of Aspuru-Guzik ([068]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound P79-2 of Aspuru-Guzik by substituting the diphenylamine group with a carbazole group and the naphthyridine group with a diphenyltriazine group, as taught by Aspuru-Guzik.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The diphenylamine and the carbazole groups are alternative options as D of the compounds of Aspuru-Guzik ([065]). The naphthyridine and the diphenyltriazine groups are alternative options as A of the compounds of Aspuru-Guzik. Each of the substitution of diphenylamine with carbazole and the substitution of naphthyridine with diphenyltriazine would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). There are finite number of examples for the structure D in the disclosure of Aspuru-Guzik ([065]). There are finite number of examples for the structure A in the disclosure of Aspuru-Guzik ([068]). Each of the selection of carbazole and the selection of diphenyltriazine would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light-emitting device.
The modification provides the Modified Compound of Aspuru-Guzik (3) (shown below), meeting all the limitations of claims 9 and 15 (same as Applicant’s Compound H14 of claim 15). Note that the Modified compound of Aspuru-Guzik (3) also reads on all the limitations of claims 1-2, 5-6, 9, and 13-15.

    PNG
    media_image29.png
    237
    414
    media_image29.png
    Greyscale

The naphthyridine group of Compound P79-2 of Aspuru-Guzik does not read on the limitation of claim 9; however, Aspuru-Guzik does teach that dicyanophenyl can be an alternative unit A of the general formula A-B-D of Aspuru-Guzik ([068]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound P79-2 of Aspuru-Guzik by substituting the naphthyridine group with a dicyanophenyl group, as taught by Aspuru-Guzik.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The naphthyridine and the dicyanophenyl groups are alternative options as A of the compounds of Aspuru-Guzik. The substitution of naphthyridine with dicyanophenyl would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). There are finite number of examples for the structure A in the disclosure of Aspuru-Guzik ([068]). The selection of dicyanophenyl would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light-emitting device.
The modification provides the Modified Compound of Aspuru-Guzik (3) (shown below), meeting all the limitations of claim 10.

    PNG
    media_image30.png
    222
    410
    media_image30.png
    Greyscale


Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aspuru-Guzik et al. (WO 2017/205425 A1) in view of Hsin et al. (US 2019/0140188 A1), Fukagawa et al. (“Highly Efficient and Stable Phosphorescent Organic Light-Emitting Diodes Utilizing Reverse Intersystem Crossing of the Host Material”, Adv. Optical Mater. 2014, vol. 2, page 1070-1075), and Pang et al. (A full-color, low-power, wearable display for mobile applications, SPIE, 03/29/2012) as evidenced by the Merriam-Webster dictionary (https://www.merriam-webster.com/dictionary/apparatus; the webpage screen shot is attached to this office action).
Regarding claims 16-20, the Modified compound of Aspuru-Guzik (3) reads on all the features of claims 1, as outlined above.
Aspuru-Guzik does not disclose a specific organic light-emitting device comprising the Modified compound of Aspuru-Guzik (3); however, Aspuru-Guzik does teach that the compounds of Aspuru-Guzik (Formula I of Aspuru-Guzik ([007]) can be used for an organic light emitting device ([009]).
Hsin discloses a compound (Formula (III) in [053]) used as the host material of the light-emitting layer of an organic light emitting device ([057]-[058], Fig. 1).

    PNG
    media_image31.png
    289
    695
    media_image31.png
    Greyscale

In the general Formula (III) of Hsin, each of R1 to R4 can be hydrogen or any one of formulas (i) - (iv), wherein at least two of R1 to R4 are selected from formulas (i)-(iv) ([054]).
Wherein the limitations of R5-R10, R11-R15, A, B, and D as shown below. ([055]).

    PNG
    media_image32.png
    483
    675
    media_image32.png
    Greyscale


    PNG
    media_image29.png
    237
    414
    media_image29.png
    Greyscale

The Modified compound of Aspuru-Guzik (3) is has identical structure as the Formula (III) of Hsin, wherein R1 and R2 are each hydrogen; R3 is Formula (i) of Hsin wherein R5 and R6 are each hydrogen, and p and q are each 4; R4 is Formula (iv) of Hsin wherein A, B, and D are each nitrogen, and R11 and R12 are each an aryl group ([055]).
Hsin teaches that there is a need for an organic light emitting device that can reach higher excitation states without rapid degradation ([008]). Hsin further teaches that the compounds of Hsin are capable of fluorescing or phosphorescing at higher energy excitation states than traditional compounds ([008]). Aspuru-Guzik teaches that the compounds of Aspuru-Guzik are capable of fluorescing or phosphorescing at higher energy excitation states ([006]). Therefore, both Hsin and Aspuru-Guzik have a common objective which is pursuing a high excitation state material capable of fluorescing or phosphorescing at higher energy excitation states.
Hsin teaches that the compound of Formula (III) of Hsin can be used to make an organic light-emitting device (Fig. 1, [058]) wherein the device comprises an anode (200), a hole injection layer (300), a light emitting layer (500) comprising Formula (III) of Hsin as a host material, an electron injection layer (700), and a cathode (800).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Modified compound of Aspuru-Guzik (3) by using the compound as the host material of the light emitting layer of an organic light emitting device of Hsin, as taught by Aspuru-Guzik and Hsin.
The motivation of doing so would have been to make an organic light emitting device wherein the host material has high excitation state energy based on the teaching of Aspuru-Guzik and Hsin.
Furthermore, the modification would have been a combination of prior art elements according to known material and method to achieve predictable results. See MPEP 2143(I)(A). Additionally, Hsin teaches that the compound of Formula (III) of Hsin can be used as the host material of the light emitting layer of an organic light-emitting device. The Modified compound of Aspuru-Guzik has identical structure as Formula (III) of Hsin. The substitution of the host material of the light emitting layer of the organic light emitting device of Hsin would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic light emitting device.
The modification provides the Organic light emitting device of Aspuru-Guzik as modified by Hsin comprising anode, a hole injection layer, a light emitting layer comprising the Modified compound of Aspuru-Guzik (3) as a host, an electron injection layer, and a cathode.
The Organic light emitting device of Aspuru-Guzik as modified by Hsin does not disclose a specific guest material meeting the limitations of claim 16; however, Hsin does teach that the light emitting layer of the organic light emitting device of Hsin can comprise at least one complex compound which can be a d-transition metal complex ([063]). 
The Organic light emitting device of Aspuru-Guzik as modified by Hsin meets all the limitation of the organic light emitting device of Hsin because the host material, Modified compound of Aspuru-Guzik (3) is encompassed by the Formula (III) of Hsin ([058]).
Fukagawa discloses a d-transition metal complex FIrpic which is used as the guest material of the light emitting layer of an organic light emitting device (PHOLED in Abstract, Fig. 4a).
Fukagawa teaches that the FIrpic is a blue phosphorescent dopant whose emission wavelength is around 470 nm (Fig. 4c). 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Organic light emitting device of Aspuru-Guzik as modified by Hsin by incorporating FIrpic into the light emitting layer of the device, as taught by Hsin and Fukagawa.
The motivation of doing so would have been to make a blue light emitting device, based on the teaching of Fukagawa.
Furthermore, the modification would have been a combination of prior art elements according to known material and method to achieve predictable results. See MPEP 2143(I)(A). Additionally, Hsin teaches a d-transition metal complex can be used as the light emitting dopant of the device of Hsin. The substitution the light emitting dopants would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic light emitting device.
The modification provides the Organic light emitting device of Aspuru-Guzik as modified by Hsin and Fukagawa comprising an anode, a hole injection layer, a blue light emitting layer (the Modified compound of Aspuru-Guzik as a host and FIrpic as a guest), an electron injection layer, and a cathode, wherein the FIrpic is a blue emitter (whose emission wavelength is around 470 nm in Fig. 4c).
Aspuru-Guzik, Hsin, and Fukagawa does not disclose a specific display panel comprising the Organic light-emitting device of Aspuru-Guzik as modified by Hsin and Fukagawa; however, Hsin does teach an organic light emitting device can be used for display devices ([002]), and the Organic light-emitting device of Aspuru-Guzik as modified by Hsin and Fukagawa is encompassed by the organic light emitting device of Hsin.
Pang discloses a display panel (“flexible PHOLED display” in the 2nd paragraph of page 3, Fig. 4, and Table 1) comprising an organic light-emitting device (“OLED” in Fig. 3).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device of Aspuru-Guzik as modified by Hsin and Fukagawa by incorporating the device into the display panel of Pang, as taught by Hsin and Pang.
The motivation of doing so would have been to make a flexible active matrix OLED display panel.
Furthermore, the modification would have been a combination of prior art elements according to known material and method to achieve predictable results. See MPEP 2143(I)(A). Additionally, the substitution of the organic light-emitting devices in the flexible display panel would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make a display panel.
The modification provides a display panel of Aspuru-Guzik as modified by Hsin, Fukagawa, and Pang comprising the organic light-emitting device of Aspuru-Guzik as modified by Hsin and Fukagawa, wherein the organic light-emitting device comprises an anode, a hole injection layer, a blue light emitting layer (the Modified compound of Aspuru-Guzik (3) a host and FIrpic as a guest), an electron injection layer, and a cathode, meeting all the limitations of claims 16-17 and 19.
In claim 20, Applicant claims an apparatus. The definition of an apparatus is “a set of materials or equipment designed for a particular use” as evidenced by the Merriam-Webster dictionary.
The display panel of Aspuru-Guzik as modified by Hsin, Fukagawa, and Pang is equated with a display apparatus, because 1) the display panel is capable of displaying images, and 2) the display panel comprises a set of materials or equipment designed for a particular use (displaying images), meeting all the limitations of claim 20.
The display panel of Aspuru-Guzik as modified by Hsin, Fukagawa, and Pang teaches the claimed invention above but fail to teach that the display panel wherein the host material has a higher singlet energy level S1 than the guest material, and a difference between the singlet energy level S1 of the host material and the singlet energy level S1 of the guest material is less than 0.8 eV; and the host material has a higher triplet energy level T1 than the guest material, and a difference between the triplet energy level T1 of the host material and the triplet energy level T1 of the guest material is less than 0.4 eV.
It is presumed that the display panel of Aspuru-Guzik as modified by Hsin, Fukagawa, and Pang wherein the host material has a higher singlet energy level S1 than the guest material, and a difference between the singlet energy level S1 of the host material and the singlet energy level S1 of the guest material is less than 0.8 eV; and the host material has a higher triplet energy level T1 than the guest material, and a difference between the triplet energy level T1 of the host material and the triplet energy level T1 of the guest material is less than 0.4 eV.
Support for said presumption is found in the use of like materials which result in the claimed property. 
The specification states that the singlet and triplet excited energies of H14 are 3.324 eV and 3.0217 eV, respectively (Table 1 in [061]). It is noted that Eg in Table 1 in the specification is the energy gap between the ground state (S0) and the first singlet excited state (S1); thus, the Eg is equated with a singlet excited state energy.
Fukagawa evidences that the singlet and triplet excited energies of the guest material FIrpic are 2.8 eV and 2.64 eV, respectively (Fig. 4(b).
Therefore, the display panel of Aspuru-Guzik as modified by Hsin, Fukagawa, and Pang wherein the host material has a higher singlet energy level S1 (3.324 eV) than the guest material (2.8 eV), and a difference between the singlet energy level S1 of the host material and the singlet energy level S1 of the guest material is less than 0.8 eV; and the host material has a higher triplet energy level T1 (3.0217 eV) than the guest material (2.64 eV), and a difference between the triplet energy level T1 of the host material and the triplet energy level T1 of the guest material is less than 0.4 eV, meeting all the limitations of claim 18.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the display panel of Aspuru-Guzik as modified by Hsin, Fukagawa, and Pang is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                            
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786